UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6737



RONALD FLOYD JACKSON,

                                              Plaintiff - Appellant,

          versus


WILLIAM R. DAVIS; BRYANT L. HAM; CHARLES C.
MCLENDON; ANTHONY DAVIS,

                                           Defendants - Appellees,

          and


JENNIFER HYDUKE; DONNA ODOM STUBBS; BETTY H.
HARRIS; RICHARD J. BURNETTE; FRED STUBBS;
CHARLES E. FOLEY; ROBERT T. KING; CARROLL
GRAY; ADRIAN WILSON; JOE MASTRANGELO; LARRY C.
BATSON; ROBERT WARD; MICHAEL MOORE; ROGER
MARTIN; LUCINDA HODGE; DOUGLAS CATOE,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Patrick Michael Duffy, District Judge.
(CA-97-1034-4-23)


Submitted:   October 26, 2000          Decided:     November 17, 2000


Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ronald Floyd Jackson, Appellant Pro Se. William Ansel Collins,
Jr., SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ronald Floyd Jackson appeals the district court’s order deny-

ing his motion for relief from the district court’s judgment dis-

missing this civil action for failure to effect service of process.

See Fed. R. Civ. P. 12(b)(5).   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm.   See NOW v. Operation Rescue, 47 F.3d 667, 669 (4th

Cir. 1995).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2